Citation Nr: 0711798	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for PTSD 
and assigned a disability rating of 50 percent.

In May 2006, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in March 2003, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of March 
2003.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in March 2003 and 
issuance of the October 2004 statement of the case.  The RO 
attempted to send the veteran a supplemental statement of the 
case in October 2005; however, the postal service returned it 
to the RO marked as undeliverable.  The veteran did not 
inform the RO of a new mailing address.  It is the veteran's 
responsibility to keep the VA apprised of his whereabouts.  
If he does not, the VA is not required "to turn up heaven and 
earth" to find the correct address for a claimant.  See Hyson 
v. Brown, 5 Vet. App. 262, 264 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in December 2002 and September 2005.  The duty 
to notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

During the December 2002 VA examination, in which the claims 
file was reviewed, the veteran stated that he had difficulty 
with employment as he would get aggravated with his 
supervisors and bosses.  Following service, he earned to 
associate's degrees in auto mechanics and diesel mechanics.  
He had been married twice and had four other significant 
live-in relationships, none of which last longer than 5 
years.  His first marriage was the longest, lasting 9 years.  
The veteran complained of having nightmares and flashbacks, 
which seemed to be increasing in recent years.  In 1989, the 
veteran ran his own auto repair business and occasionally 
took jobs of driving long distances.  He had trouble with the 
law for marijuana possession and testing positive for 
ephedrine.  At that time, the veteran was living with his 
girlfriend of 20 months.  He stated that they went to 
concerts together and went out for drinks or dinners, but 
socialization had decreased due to financial difficulties.  
Mental status examination revealed some pressured speech and 
restless foot movement throughout the session.  The veteran's 
responses were goal directed and he showed full range of 
affect.  He showed no defects in language function, 
computation, concentration or memory.  He had no attempts of 
suicide nor did he have hallucinations or delusions.  The 
examiner noted that the veteran had problems with arousal and 
difficulty with nightmares related to his stressor.  His 
avoidance was minimal, but caused his moderate occupational 
and social impairment.  He was diagnosed with PTSD, chronic 
and delayed, and assigned a GAF of 59.

The veteran received post-service VA medical treatment for 
his PTSD and underwent therapy.  In October 2003, he 
complained that his restless leg movements were not 
improving.  He denied having any history of tics.  Mental 
status examination revealed that the veteran was very 
hypervigilant and his voice was labile.  There was no 
dysarthria or dysphasia in his speech and neurological 
examination was normal.  The veteran was diagnosed as having 
anxiety vs. restless leg syndrome, which was worse with 
stress.  In May 2004, the veteran reported having two 
children from his first marriage, whom he has no contact 
with.  He was having trouble with his current live-in 
girlfriend and was living with friends.  He reported having 
trouble working because of his numerous appointments.  He had 
trouble with the law and at that time he was being charged 
with three felonies for keeping the car of a customer who 
refused to pay him.  The veteran stated that he had 
difficulty managing the stress of these matters.  The veteran 
also reported a recent suicide attempt, but did not have any 
current intent or plan.  In September and November 2004, the 
veteran reported problems with anger and stress.  In August 
2005, he complained of being depressed and reported losing 
his mother and father.  He was diagnosed as having PTSD and 
depression and was assigned a GAF of 45.

In September 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran 
reported to being basically homeless after his girlfriend 
left him and was living with friends at that time.  In May 
2005, his mother died of cancer and his father died a month 
later.  He had been trying to run an auto body shop, but 
neglected it while caring for his mother before she died.  At 
that time, the veteran complained of having trouble falling 
asleep due to obsessive worries and intrusive thoughts.  He 
also had recurring dreams of events he witnessed in service.  
The veteran stated that he had severe panic attacks a couple 
times per week, which were relieved with medication.  He also 
complained of having increased startle response and decreased 
concentration at work.  He would easily lose track of his 
thought process.  He had decreased frustration tolerance with 
others and tried to avoid crowded areas in order to avoid 
confrontations.  He suffered from auditory illusions and 
frequently felt that someone came into the shop when there 
was no one.  He also stated that he had difficulty 
controlling outbursts of anger when he felt unjustly treated.  

During the mental status examination, the veteran was polite 
and cooperative.  Examination revealed that he was oriented 
in all spheres, his mood was very depressed, affect was 
primarily worried and anxious, and he had a great deal of 
psychomotor fidgeting and restlessness.  His short-term 
memory was intact, concentration was good, and thought 
processes were goal-directed.  He admitted having suicidal 
ideation and attempted suicide about 10 months earlier during 
a period of increased stress.  He denied any current plan or 
intent to hurt himself.  He did have pervasive sense of 
frustration and hopelessness at times due to his financial 
situation.  He denied having auditory or visual 
hallucinations, but he did have some auditory illusions when 
working alone in his shop, which appeared secondary to 
increased anxiety.  The examiner opined that the veteran's 
PTSD symptoms were severe.  The veteran was minimally 
employable and would be able to be employed only in a setting 
in which he had no contact with the public and very loose 
supervision.  The veteran was diagnosed as having PTSD, 
chronic, delayed and severe; depressive disorder, not 
otherwise specified, secondary to PTSD; and movement 
disorder, secondary to anxiety and worsened by treatment with 
serotonin-specific reuptake inhibitors.  He was assigned a 
GAF of 54 for PTSD and 50 for the combined diagnoses.

In examining the evidence in this case, the Board concludes 
that the findings approximate the criteria for the assignment 
of a 70 percent disability rating.  The VA examiner in 
September 2005 stated that the veteran's symptoms were severe 
and that he was only minimally employable.  In addition, the 
record as a whole shows that the veteran has reported 
suicidal thoughts in the past and attempted suicide once in 
2004; impaired impulse control, such that he has decreased 
frustration tolerance with others and trouble with anger 
management; and near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, such as having severe panic attacks a couple 
times per week, increased startle response, and a very 
depressed mood.  Also of significance are the veteran's 
symptoms of decreased concentration at work, auditory 
illusions secondary to increased anxiety, worried and anxious 
affect, obsessive worrying and intrusive thoughts.  Prior to 
the September 2005 examination, the veteran was assigned GAF 
scores of 45, which depicts severe symptoms.  The Board finds 
the VA treatment records and examination reports to be 
probative of a PTSD disability that has been consistently at 
the same level and warranting a 70 disability rating.  

Noting that the veteran approximates, but does not fully 
meet, the criteria for a 70 percent rating, the Board also 
points out that the criteria for a 100 percent rating are 
neither approximated nor met.  On mental status evaluation, 
the veteran was oriented to spheres, his short-term memory 
was intact, concentration was good, and thought processes 
were goal-directed.  Although he did have some auditory 
illusions, they were not persistent and he denied having 
auditory or visual hallucinations.  Finally, the veteran does 
not have total occupational impairment, though he is only 
minimally employable.  Accordingly, the criteria of a 100 
percent rating for PTSD are not met.

In this case, the veteran's lay statements as to the severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the objective clinical 
findings of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 70 percent for the veteran's PTSD.  
38 C.F.R. § 4.7, 4.130, Diagnostic Codes 9411, 9440.


ORDER

Entitlement to a rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


